HUNTLEY, Justice,
dissenting.
The majority errs by confining its analysis to a discussion of whether there was an oral agreement between Mrs. Scrimsher and the Scrimsher children. As I perceive the issue, the question is not whether an oral agreement was reached by the parties, but rather whether a written agreement, independent of any oral conversation, existed and, further, whether there was partial performance. The majority has failed to incorporate several significant and, I believe, controlling facts in its statement of facts. Therefore, I will take this opportunity to set forth those facts which the majority omits.
After Mr. Scrimsher’s death, his children were instructed by Leda Scrimsher’s then attorney that decedent left no will and that Leda Scrimsher would likely receive all of the estate.
*279One of the children, Roger Scrimsher, retained attorney William J. Jones regarding the issues of whether his father left a will and whether the entire estate should properly pass to the stepmother as community property. The relationship between an attorney and client is one of agency. Muncey v. Children’s Home Finding and Aid Society of Lewiston, 84 Idaho 147, 151, 369 P.2d 586, 588 (1962).
Mr. Jones subsequently entered into settlement discussions with Leda Scrimsher’s attorney, Eli Rapaich. Correspondence was exchanged between Mr. Jones and Mr. Rapaich. Mr. Rapaich was authorized by Leda Scrimsher to act for her. Mr. Jones received a letter (Exhibit No. 6) from Mr. Rapaich confirming a telephone conference between the two attorneys. The letter stated, “This is to advise you that on December 20 I conferred with Mrs. Scrimsher telephonically concerning various proposals made by your client, Roger Scrimsher, concerning a settlement of the interests of the various heirs in the Corey Scrimsher estate. Mrs. Scrimsher informed me that she has drawn a will in conformity with her oral promises to the four children of Corey Scrimsher leaving the Culdesac Ranch property to these children. She advised that she recognizes that this was her husband’s wish and she intends to fulfill the same.” Mr. Jones responded in a letter (Exhibit No. 8) stating, “[i]n reliance with your statement that your client, Mrs. Leda Scrimsher has made a will in conformance with her oral promise leaving the Culdesac property to the four children of her late husband, Corey D. Scrimsher, including my client, and that she will supply us with a written statement that she shall leave the Culdesac property to these children, my client in turn will not contest the appointment of Mrs. Scrimsher as administratrix, nor contest whether or not his father’s will was legally cancelled prior to his death, nor contest whether or not the property of his father’s estate is separate or community, nor make any other contest of the probate of his father’s estate.”
Leda Scrimsher sent her attorney a copy of a holographic will which she had signed which left all but a portion of the property in question to plaintiffs. That will provided in part:
The Culdesac Ranch property is to be divided among Corey’s four children as per the following instructions: Since Corey and I gave approximately 24 acres to Roger in 1970 and he received Corey’s diamond ring, his share will be an additional (10) ten acers [sic] to join his present property. The remaining crop land is to be equally divided among William T. Scrimsher, Martha S. Jones and Nancy S. Freeman. The timber and pasture lands, excluding those immediately around the buildings are to become William’s. The house and buildings including the pasture paddocks around the buildings I am not including in the ranch package. Nor the Spring and water system that supplies the home. These will be a separate package. Any indebtedness against the ranch is to be assumed equally by the above named beneficiaries. (ex. Federal Land bank Loan.) (all back springs go to Bill.)
The property described above is:
SWNE 13-14: # 2690 of SENE 24 35 3W
15-16 (exc. pt for highway):
NESE 17-18: NWSE 19-20: SWSE 29-30 (exc # 5862 therof [sic]).
SESE 31-32
NWSW — 10 (exc NE Cor. 19 35 2W for highway)
SWSW — 11
SESW — (exc NE cor. for highway.) It was Corey’s desire to see his children share in the ranch at my demise.
In a codicil to the will, Mrs. Scrimsher wrote: “My will as you see is constructed in two parts. The first part leaves the ranch land to Corey’s children as I said I would and as Corey would have wanted. The first part I shall not change.” Only when and because Mrs. Scrimsher attempted to sell the property, did the children initiate the present suit. Mrs. Scrimsher then revoked that will.
*280At trial, Leda Scrimsher admitted that she received Exhibit No. 6 and accepted the terms thereof, that she agreed to make a will leaving the property in question to the Scrimsher children, that based upon the agreement the children dropped any action to contest the estate of their father, and that she later listed the property in question with a real estate agent with the intention of selling it. The children asserted that Leda Scrimsher had agreed to maintaining a life estate in the property, and that upon her death it would go to them in accord with her deceased husband’s wishes. Leda Scrimsher testified that her understanding was that the property was hers to use as she saw fit and if, and only if, there was anything left at her death, it would go to the children.
The trial court in its Memorandum Opinion stated that:
The evidence has not shown the existence of any express contract, contract implied in fact, nor quasi-contract, nor is this a case where the defendant should be equitably estopped. If any agreement did exist between the parties, its enforcement would be barred by the Statute of Frauds.
In addition, ... the Court is aware of no authority which would provide the plaintiffs the relief they seek in their prayer. (Emphasis added.)
This appeal followed.
The question is whether the trial court correctly concluded, as a matter of law, that no contract or quasi-contract was shown by the evidence to exist in the present case. I believe that the trial court’s legal conclusions were in error. The Memorandum Opinion setting forth the trial judge’s findings of fact and conclusions of law not only misperceives the applicable law but misapplies the law to its factual findings, which factual findings present no problem whatever.
The majority states, “We note first that the trial court specifically found that the oral agreement, as contended for by the plaintiff children, did not exist. Hence, if that finding is sustained by the evidence presented at trial, we need not treat the question of whether that agreement was sufficiently evidenced by the writings of the attorneys, nor whether that alleged agreement was partially performed.” This misstatement of the issue does little more than serve the ends which the majority is determined to reach. When the writings and performance are looked at apart from any oral conversation, the writings and performance in and of themselves are sufficient to establish either a contract or reliance, or both.
A contract to bequeath or devise property is frequently presented to the courts for adjudication; and such a contract is held to be valid and enforceable if it possesses the necessary elements of a valid contract. See Ohms v. Church of the Nazarene, Weiser, Idaho, 64 Idaho 262, 268, 130 P.2d 679, 681-82 (1942); Casady v. Scott, 40 Idaho 137, 149, 237 P. 415, 418-19 (1924). Establishment of a contract to make a will or to pass property to heirs must be accomplished by clear and convincing evidence. McMahon v. Auger, 83 Idaho 27, 35, 357 P.2d 374, 378 (1960); Anderson v. Whipple, 71 Idaho 112, 126, 227 P.2d 351, 359 (1951). The rules for construing contracts to make wills or testaments are substantially the same as for construing other contracts. If the contract is in writing and is complete on its face, it will be assumed that no other terms had been agreed upon. If a contract is made up of two or more documents, they must be construed together. See Ohms, 64 Idaho at 269, 130 P.2d at 682.
First, I believe that the trial court improperly concluded that the Statute of Frauds would bar the enforcement of an agreement here if an agreement were otherwise found to exist. Promises to devise realty are within the clause of the Statute of Frauds which relates to sales of land. An agreement for sale of real property is invalid unless the agreement or memorandum thereof be in writing and subscribed by the party charged or his agent. Hoffman v. S V Company, Inc., 102 Idaho 187, 190, 628 P.2d 218, 221 (1981). Assuming *281the trial court found an agreement, exhibits 6 and 8, the letters exchanged by counsel for the parties, could satisfy this requirement. The written correspondence between counsel for Leda Scrimsher and counsel for Roger Scrimsher set forth the parties to the contract (Leda Scrimsher and Roger Scrimsher);1 the subject matter thereof (a will to be drawn by Leda Scrimsher devising the Culdesac ranch property to the Scrimsher children); the price or consideration (conveyance of the property by will on the part of Leda Scrimsher; forbearance of suit against Corey Scrimsher’s estate on the part of Roger Scrimsher); a description of the property (the Culdesac ranch property in Corey Scrimsher’s estate) and all essential terms.
Leda Scrimsher contends that there was no consideration for her promise to convey the property by will. This argument is without merit. It is true that a mere promise to leave one’s property to a certain person, unsupported by any consideration, is not enforceable. “[A] contract to make a will must be supported by a sufficient valid consideration, ... [and a] sufficient consideration may consist of a benefit to the promisor, or a detriment to the promisee, or both, ... [and] [i]t must have some value[,] ... but in the absence of fraud or overreaching, the promisor, if competent, can fix on anything not in itself unlawful as a consideration and put his own value on it.” (Emphasis added.) McMahon, 83 Idaho 38-39, 357 P.2d at 380 (1960) (quoting 94 C.J.S. Wills § 113(1) (1956)). Again, the majority, determined to reach its preordained destination remarks, “There is no showing that the property was anything but the community property of Corey and Leda Scrimsher. There is nothing whatsoever in the record to indicate any attempt at tracing any separate property ... inter-est____ Hence, there does not appear to have been any basis for the alleged or attempted contest to the probate of the estate of Corey Scrimsher.” However, forbearance of a lawsuit has been held to constitute sufficient consideration, and the children need not prove that they would have prevailed in any action disputing Mrs. Scrimsher’s claim to the property. Kundinger v. Kundinger, 150 Mich. 630, 114 N.W. 408 (1908); Hamilton v. Hamilton, 154 Tex. 511, 280 S.W.2d 588, 594 (1955). In the Memorandum Opinion, the trial court noted:
Mr. Rapaich’s letter of September 2, 1971 to Leda Scrimsher in which he indicated that he “advised Mr. Garry Jones that I thought the heirs were pursuing a very foolish policy in view of the fact that they were being guaranteed the ranch at the time of your death if they didn’t rock the boat” cannot be regarded as a term of some written contract. (Emphasis added.)
However, the clear inference from Mr. Rapaich’s letter to Mrs. Scrimsher is that even Mrs. Scrimsher’s attorney believed that she had agreed to “guarantee ” the property to the children if they did not pursue litigation. Repeatedly, the majority recites that the evidence as to what transpired during the oral discussion in the attorney’s office is in conflict. What the majority blithely ignores, however, is that the uncontroverted evidence regarding the written exchange and the parties’ understanding as to its import supports but a *282single conclusion — that Roger Scrimsher exchanged his right to contest the administration and proposed distribution of his father’s estate for a specific devise from Leda Scrimsher. Hence, the agreement was supported by consideration.
Leda Scrimsher contends that the alleged agreement did not set forth all of the essential terms or conditions in that the children maintain that the will was to be irrevocable and that she was to retain a life estate in the property. Mrs. Scrimsher notes that the terms “life estate” and “irrevocable will” do not appear anywhere in the correspondence between counsel. Likewise, the trial judge in his Memorandum Opinion underscored the fact that nowhere in the written correspondence between counsel was reference made to the fact that Mrs. Scrimsher had agreed to write an “irrevocable ” will. He also observed, “The defendant testified that she intended to make a Will leaving the ‘Norberg’ property to the four children; but, she never said she would make an irrevocable will.” (Emphasis added.) The majority adopts this reasoning declaring that the correspondence is “equivocal” in that “nothing is mentioned concerning the irrevocability of such a will. Nor is anything mentioned concerning Leda Scrimsher holding only a life estate in the property.” However, the fact that the term “irrevocable” was not specifically used to describe the will which Mrs. Scrimsher admitted she agreed to write, and which she, in fact, wrote, is not fatal to the childrens’ claim. An agreement includes not only what is stated expressly, but also that which of necessity is implied from its language. Commercial Insurance Co. v. Hartwell Excavating Co., 89 Idaho 531, 541, 407 P.2d 312, 317 (1965). Wagner v. Wagner, 58 A.D.2d 7, 395 N.Y.S.2d 641, 643 (1977) (affd. Wagner v. Wagner, 44 N.Y.2d 780, 406 N.Y.S.2d 38, 377 N.E.2d 482 (1978)) held that even though no restriction on disposition of property was expressly stated, the devisor was by implication restricted in her power to dispose of property which she had agreed to leave by will. Implied in Leda Scrimsher’s promise to will the Culdesac ranch property to the Scrimsher children was an agreement not to otherwise dispose of that property. “If a testator enters into a contract to devise or bequeath specific property, [her] conveyance of such property to a third person is a breach.” W. Bowe and D. Parker, Page on the Law of Wills, § 10.23 at 491 (rev. treatise 1960). Moreover, if an offer is made and accepted, an undisclosed intention on the part of the offeror does not affect the contract. Bolander v. Godsil, 116 F.2d 437, 439 (9th Cir.1940). Leda Scrimsher’s unexpressed opinion that she could dispose of the property or that the will was revocable does not impair the obligation assumed. “[A] mental reservation of a party to a bargain does not impair the obligation [she] purports to undertake.” American Law Institute, Restatement of the Law Second Contracts 2d, § 17, Comment (c) (1981). The only logical consequence of the bargain struck between Leda and Roger Scrimsher would be that Leda Scrimsher would have a life estate in the property she had contracted to will to the Scrimsher children.
The trial judge, in his Memorandum Opinion, does not specifically state that he believed Mrs. Scrimsher and did not believe the Scrimsher children. Assuming that to be the case, however, the fact remains that Mrs. Scrimsher’s testimony did not contradict the testimony of the Scrimsher children but instead confirmed it. “[A] board, court, or jury must accept as true the positive, uncontradicted testimony of a credible witness, unless his [or her] testimony is inherently improbable, or rendered so by facts and circumstances disclosed at the hearing or trial.” Farber v. State, 107 Idaho 823, 824, 693 P.2d 469, 470 (Ct.App.1984) (quoting Pierstorff v. Gray’s Auto Shop, 58 Idaho 438, 447, 74 P.2d 171, 175 (1937)). In the instant case, the evidence as to the import of the written exchange was not in conflict nor could it be. Both parties testified to the exchange of letters between their attorneys. Leda Scrimsher admitted that she agreed to make a will leaving the Culdesac Ranch property to the Scrimsher children and that because of her promise, *283Roger Scrimsher agreed not to contest the probate of his father’s estate. Leda Scrimsher also admitted that she later listed the property in question with a real estate agent with the intention of selling it. Only one reasonable inference could be drawn from the uncontradieted evidence— for a specific devise Roger Scrimsher exchanged a forbearance of suit. The majority errs therefore in failing to reject Leda Scrimsher’s various contentions in support of her claim that she was not a party to an enforceable written agreement. While one may deeply sympathize with Mrs. Scrimsher’s economic difficulties and acknowledge her efforts toward improving and maintaining the property over the years, the law does not allow us to ignore the fact that, by her own admission, she agreed to leave the property to Mr. Scrimsher’s children if they agreed not to contest the administration of his estate. Courts ought not rush headlong to rescue litigants attempting to avoid the consequences of bargains improvidently struck.
At a minimum, three of the Scrimsher children would be entitled to recover under the doctrine of promissory estoppel. Section 90 of the Restatement (Second) of Contracts sets forth the requirements for promissory estoppel:
§ 90 Promise Reasonably Inducing Action or Forbearance.
(1) A promise which the promisor should reasonably expect to induce action or forbearance on the part of the promisee or a third person and which does induce such action or forbearance is binding if injustice can be avoided only by enforcement of the promise. The remedy granted for breach may be limited as justice requires.
American Law Institute, Restatement of the Law Second, Contracts 2d, § 90 (1981).
The testimony is undisputed that Mrs. Scrimsher promised the Scrimsher children that she would write a will in accordance with the wishes of her late husband that the children receive the Culdesac property upon her death. This was a promise which she should reasonably have expected to induce forebearance on the part of the promisees. Her promise, in fact, induced forebearance on the part of William Scrimsher, Nancy Freeman and Martha Jones. In his Memorandum Opinion, the trial judge made the following findings relevant to the resolution of this issue:
According to the testimony of another plaintiff, William Scrimsher, he was in frequent contact with Roger concerning the will contest. Following a discussion with Martha and with his pastor, and based upon the promise that had been made by Leda, Bill decided not to contest the probate of his father’s estate. William stated that he did rely upon his step-mother’s promise to make an irrevocable will. William was in contact •also with Martha, another plaintiff, who said that she would do what William decided to do.
Nancy Freeman, another plaintiff, testified as follows:
By that time, Bill and Martha had decided not to go through with it and we decided we would, at least, I did, to take Leda’s word for it that this is what she would do and then I told Roger of my decision.
In its Memorandum Opinion, the trial court stated:
It is reasonable to infer from the evidence that three of the children simply decided not to pursue their legal cause of action. They decided instead to rely upon the statements of Mrs. Scrimsher to the effect that she would will the property to them.
Clearly and without contradiction, it was established that Mrs. Scrimsher promised to will the property to the children and that three of the children relied upon that promise. Injustice can only be avoided by enforcement of the promise.
In its Memorandum Opinion, the trial court stated:
[E]ven if the plaintiffs had carried their burden of proving that there was a legally binding agreement to make an irrevocable will, the Court is aware of no authority which would provide the plaintiffs the relief they seek in their prayer.
*284In some respects it appears that the trial court reasoned backwards from this foreordained result, that result resting on the misconception that the Scrimsher children had no remedy available to them. Ordinarily, the would-be purchaser under a land contract can obtain an equitable decree of specific performance, in which the court will order the vendor to convey the land according to the terms of the contract. The usual rule that equity will not act if the remedy at law is adequate has little place in these eases, since land is regarded as unique and if the purchaser wishes a particular parcel he contracted for, damages are regarded as an inadequate substitute. See D. Dobbs, Handbook on the Law of Remedies, § 12.10 at 847 (1975). However, where the land in question is not unique, damages may be an adequate remedy. Watkins v. Paul, 95 Idaho 499, 501, 511 P.2d 781, 783 (1973); Suchan v. Rutherford, 90 Idaho 288, 303, 410 P.2d 434, 443 (1966). In the instant case, the property in question is unique, having special value to the Scrimsher children because it had belonged to their father. Hence, their remedy at law is inadequate.
Idaho Constitution, Art. I, Sec. 18 provides that “[cjourts of justice shall be open to every person, and a speedy remedy afforded for every injury of person, property or character____” 79 Am.Jur.2d, Wills, § 381 states, in part, “It is ... within the province of a court of equity which grants relief prior to the death of the promisor for breach of a contract, to devise property to impose such conditions for observance by the promisee as are equitable in the premises and in keeping with the requirements of conscience and righteous conduct.” White v. Massee, 202 Iowa 1304, 211 N.W. 839, 842 (1927).
In the case at bar, Leda Scrimsher's admission that she had listed the property in question with a real estate agent with the intent to sell it is clear and convincing evidence that she intended to breach the contract. Where, as here, the promisor in her lifetime repudiates the contract and declares or manifests her intention not to be bound by it, equity may, on bill in the nature of quia timet, declare the property to be held in trust for the promisee, his enjoyment to begin according to the terms of the contract. Richardson v. City Trust Co., 27 F.2d 35, 38 (7th Cir.1928); See Remele v. Hamilton, 78 Ariz. 45, 275 P.2d 403, 406 (1954); Cf. Chantland v. Sherman, 148 Iowa 352, 125 N.W. 871, 874 (1910) (conveyance ordered subject to life interest of promisor).
It is axiomatic that findings of fact made by the trier of fact will not be disturbed on appeal if they are supported by substantial competent, although conflicting evidence. I.R.C.P. 52(a); Rueth v. State, 103 Idaho 74, 77, 644 P.2d 1333, 1336 (1982). Here, the evidence was not in conflict, and I do not suggest that the Court disturb the trial court’s findings of fact. However, in the present case the application of the law to the trial court’s factual findings mandates a legal conclusion contrary to that reached by the trial court and rubber-stamped by the majority. Roger Scrimsher fully performed his part of the contract. Leda Scrimsher by attempting to sell the property is in anticipatory breach of their agreement. Therefore I would hold that the Scrimsher children are entitled to a decree impressing a trust upon the real estate for their benefit.

. Since the other Scrimsher children had not retained counsel in this matter, they were not parties to the agreement. However, since the agreement provided that the devise would be made to the Scrimsher children, it is clear that they were intended third party beneficiaries. A third person may enforce a contract made for his benefit though he did not know of the contract at the time it was made. Jones v. Adams, 67 Idaho 402, 408, 182 P.2d 963, 967 (1947).
"Where the vendor of land contracts to convey it for the benefit of a third party beneficiary, both the purchaser-promisee and the third party beneficiary may compel specific performance." D. Dobbs Handbook on the Law of Remedies, § 12.10 at 852 (1973). The promisees of a contract to make a will need not wait until the death of the promisor, but may seek equitable relief against inter-vivos conveyances made by her in derogation of their rights. Brown v. Superior Court in and for Los Angeles County, 34 Cal.2d 559, 212 P.2d 878, 881 (1949). Hence, all four Scrimsher children were entitled to bring the instant action on the theory of contractual breach.